ARTHUR LITZ, Special Judge.
Plaintiff-appellant appeals from a judgment of the circuit court affirming an order of the Labor and Industrial Relations Commission which denied his application for review of the decision of an appeals referee of the Division of Employment Security rejecting his appeal for benefits. The sole issue of the appeal is whether termination of appellant’s employment was voluntary without good cause attributable to his work, thus disqualifying him from unemployment benefits.
If the findings of the Commission were supported by competent, substantial evidence and not contrary to the overwhelming weight of the evidence, they must be affirmed. LaPlante v. Industrial Commission, 367 S.W.2d 24 (Mo.App.1963); § 288.210, RSMo 1969. Viewed in the light *574most favorable to the finding of the Commission, the evidence reveals that appellant was an electrician employed by John L. Gammage, an electrical contractor. Previous to 1975 Gammage withheld various required taxes from appellant’s wages. Prior to being given his first paycheck in January, 1975, the employer told appellant that he, the appellant, would have to henceforth pay his own taxes, whereupon appellant voluntarily quit his employment, claiming he did so for good cause, i. e. although his net pay would be the same, he would need to get his “own bookkeeper” and that would be “an extra expense on me.”
Section 288.050 RSMo 1969 provides:
“1. Notwithstanding the other provisions of this law a claimant shall be disqualified for waiting week credit or benefits until after he has earned wages equal to ten times his weekly benefit amount if the deputy finds
(1) That he has left his work voluntarily without good cause attributable to his work or to his employer . . . ”
 There is no dispute that Mr. Clark quit his job. The mere fact that he did leave his employment does not automatically mean that the leaving was voluntary. Kilgore v. Industrial Commission, 337 S.W.2d 91 (Mo.App.1960); Bussmann Mfg. Co. v. Industrial Commission, Division of Employment Security, 335 S.W.2d 456 (Mo.App.1960); LaPlante v. Industrial Commission, 367 S.W.2d 24 (Mo.App.1963). A claimant has the burden of proof to establish his right to benefits. LaPlante v. Industrial Commission, supra.
In reviewing the testimony appellant’s sole reason for quitting was the anticipated burden of attending to his own tax liability. The Commission ruled that this was not sufficient and that he voluntarily left work without good cause attributable to his work or his employer. This ruling was supported by competent and substantial evidence and we hold that it was not contrary to the overwhelming weight of the evidence. Meyer v. Industrial Commission, 240 Mo.App. 1022, 223 S.W.2d 835 (1949); Union-May-Stern Co. v. Industrial Commission, 273 S.W.2d 766 (Mo.App.1954); LaPlante v. Industrial Commission, supra.
The judgment of the circuit court is therefore affirmed.
KELLY, P. J., and GUNN, J., concur.